Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-7-2003

Orr v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket 02-2628




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Orr v. Comm Social Security" (2003). 2003 Decisions. Paper 895.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/895


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                NOT PRECEDENTIAL

                         IN THE UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT
                                       ____________

                                              No. 02-2628
                                             ____________

                                             JAMES ORR,
                                                     Appellant

                                                      v.

                            COMMISSIONER OF SOCIAL SECURITY
                                      ____________

                             Appeal from the United States District Court
                               For the Western District of Pennsylvania
                                        D.C. No.: 01-cv-00042J
                             District Judge: Honorable William L. Standish
                                             ____________

                   Submitted Under Third Circuit LAR 34.1(a) December 20, 2002


                     Before: SLOVITER, McKEE, and ROSENN, Circuit Judges

                                        (Filed: January 7, 2003)
                                            ____________

                                     OPINION OF THE COURT
                                          ____________

ROSENN, Circuit Judge.

        The appellant, James Orr, has appealed from a decision of the Social Security


Administration denying his claim for Disability Insurance Benefits (DIB). Following initial


and reconsideration denials, an Administrative Law Judge (ALJ) held a hearing on
November 30, 1998, and issued an unfavorable decision to the claimant. The Appeals


Council denied the claimant’s request for review, making the ALJ decision the final


decision of the Commissioner.


        Plaintiff then filed this action in the United States District Court for the Western


District of Pennsylvania. The District Court entered an order granting the Commissioner’s


motion for summary judgment and denying the appellant’s cross motion for summary


judgment. The appellant timely appealed.


        The facts are well-known to the parties and we refer to them only briefly. On


appeal, the claimant presents three issues, each of which was raised in the District Court:


(1) whether the Commissioner is bound by the treating physician’s opinion where no


contrary medical evidence exists; (2) whether the Commissioner failed to properly


consider and credit claimant’s objective symptoms; and (3) whether the finding that the


claimant can perform light work is supported by substantial evidence.


        Our standard of review is limited to determining whether the District Court


properly found that the Commissioner’s decision is supported by substantial evidence. We


do not undertake de novo review or determine questions of credibility. This is the same


standard of review that governs the District Court’s judicial review of the Commissioner’s

                                                     2
decision.


        The District Court carefully reviewed the record in this case and each of the


contentions raised by the appellant. The District Court found each of Orr’s arguments


unpersuasive. Specifically, the court concluded that the ALJ’s stated reasons for rejecting


Dr. Shaheen’s opinion that plaintiff is totally disabled were proper and supported by


substantial evidence. The District Court noted that after examining each of Dr. Shaheen’s


letter opinions that they were inconsistent. His statement, dated January 29, 1998, which


was prepared in connection with claimant’s application for disability retirement from his


employment with Blair County, showed that claimant suffered from heart disease and stress


syndrome, rendering him disabled as of January 8, 1998. However, the court observed that


in the same statement, Dr. Shaheen noted that the claimant had a slight limitation of


functional capacity and was capable of performing light work.


        Shortly after this statement, the claimant underwent further testing for his


complaints of chest discomfort and, based on the result of those tests, his cardiologist


reported to Dr. Shaheen that plaintiff continued to do “quite well” following his heart


surgery, and that there was no evidence that his complaints of chest discomfort were


cardiac in origin. On April 8, 1998, Dr. Shaheen wrote a letter stating that he was treating

                                                     3
the claimant for stress syndrome that rendered him disabled “at that time.” The District


Court again observed that this statement by the doctor failed to mention plaintiff’s ankle


injury or heart disease. In a “daily activities questionnaire” prepared by the claimant two


months later, he reported very little, if any, limitations on his activities of daily living.


Finally, the Court noted that on December 4, 1998, in another letter prepared by Dr.


Shaheen, the doctor stated that claimant was totally disabled due to the limitations in his


ability to walk and stand as a result of the residuals of a gunshot wound to his right ankle


thirty years before, and his open heart surgery.


         The District Court found that these limitations are not supported by objective


medical evidence and are inconsistent with the claimant’s activities of daily living as


reported by the claimant himself. Moreover, the Court noted that in this letter “Dr.


Shaheen [nowhere mentions] plaintiff’s stress syndrome, which was the primary reason


given by plaintiff at the hearing before the ALJ or his claim that he could no longer perform


his work as a hearing officer for Blair County.”


         On examining the record, the District Court found that the ALJ in his decision


noted that the claimant had never been diagnosed with an anxiety or stress disorder by a


mental health professional and that this condition had been treated solely by Dr. Shaheen

                                                         4
with medication. According to Orr, the medication does not produce any side effects, and


Dr. Shaheen had never recommended any other type of treatment to control Orr’s anxiety


because the doctor believed that the medication was “keeping things under control.”


        The District Court, therefore, concluded that the ALJ was not bound by Dr.


Shaheen’s opinion that plaintiff became totally disabled as of January 8, 1998. We agree.


In addition, the District Court observed that there was other evidence of record to support


the ALJ’s determination that the claimant was not totally disabled. Specifically, the Court


referred to three medical consultants who completed Physical Residual Functional


Capacity Assessments in connection with plaintiff’s application for disability insurance


benefits wherein they asserted that plaintiff could perform light work. Another medical


consultant completed a Psychiatric Review Technique Form in which he concluded that the


plaintiff had no medically determinable impairment.


        After reviewing the briefs and record in this case on appeal, we see no error of the


District Court with respect to the issue raised on this appeal. The judgment is affirmed.


Costs taxed against the appellant.




                                                      5
TO THE CLERK:

Please file the foregoing opinion.




                                         /s/ Max Rosenn
                                         Circuit Judge




                                     6